Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 29, 2020

                                         No. 04-19-00773-CV

                                      Stephen S. STOKWITZ,
                                             Appellant

                                                  v.

                   Marcus TINAJERO, Charles P. Jones, and Linda Tinajero Jones,
                                         Appellees

                    From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 18-05-0464-CVA
                              Honorable Lynn Ellison, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

                   Appellant’s motion for rehearing is due by December 31, 2020. On December 28,
           2020, appellant filed an unopposed motion requesting an extension until January 15, 2021
           to file his motion for rehearing. After consideration, we GRANT the motion and
           ORDER appellant to file his motion for rehearing by January 15, 2021.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court